Exhibit 10.2 PROMISSORY NOTE June 15, 2011 $ 25,000.00 Whereas Stuart W. DeJonge (“Lender”), having an address of 804 Heron Point, DeLand, FL 32724, has loaned $ 25,000.00 to Kenergy Scientific, Inc. (“Borrower”), a New Jersey corporation, having an address of 6 Minneakoning Rd., Flemington, NJ 08822on this 15th day of June, 2011, receipt of which is acknowledged; Now, Therefore, the parties agree as follows: Borrower shall pay Lender the full sum of $ 25,000.00, plus 9 % per annum interest on or before January 15, 2012.In the event that Borrower fails to make payment in full on that date, then this Note shall automatically become a default instrument and Lender may take whatever action he may elect to recover his loss, including legal action, with continuing accrual of 9 % per annum interest and attorney’s fees. June 15, 2011 Kenergy Scientific, Inc. Kenneth P. Glynn, CEO
